Citation Nr: 1402479	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  02-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hearing loss in the left ear.

2.  Entitlement to service connection for hearing loss in the right ear. 

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling. 

4.  Entitlement to an initial evaluation in excess of 20 percent for cervical disc disease with headaches. 

5.  Entitlement to a compensable evaluation for the service connected phobic reaction to flying prior to May 22, 2009 and entitlement to a rating in excess of 50 percent for the service connected phobic reaction to flying with posttraumatic stress disorder (PTSD) since May 22, 2009. 





REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1999 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hearing loss in the right ear.  The RO granted service connection for hearing loss in the left ear and assigned a noncompensable evaluation.  The RO increased the evaluation assigned for the Veteran's service-connected low back disability to 20 percent and denied the claim for a higher rating for phobic reaction to flying.  In a June 2011 rating decision, the RO assigned a 50 percent rating from May 22, 2009 to the service-connected phobia with PTSD.  By rating action dated May 2002, the RO granted service connection for cervical disc disease with headaches, and assigned a 20 percent evaluation.  The Veteran perfected an appeal for these issues.  

The August 1999 decision denied service connection for a left leg disability.  The Veteran perfected an appeal of this issue.  Subsequently, the Veteran indicated that he had intended to file a claim for service connection for a right leg disability not a left leg disability.  In a January 2010 statement, the Veteran indicated that he meant to file a claim for his right leg, rather than his left leg.  In a June 2011 decision, the RO granted service connection for radiculopathy of the left and right lower extremities and 10 percent ratings were assigned to each extremity from February 23, 2011.  The Board notes that at the August 2013 Board hearing, the Veteran indicated that his claim for service connection for a leg disability was for a sciatic nerve injury.  

The Board finds that the June 2011 action constitutes a full grant of the benefits sought, and the claims for service connection for right and left leg disabilities are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Board also notes that the June 2011 supplemental statement of the case included the issue of an increased rating for residuals of compression fracture at T-12 and service connection for migraine headaches.  However, as was noted in the October 2009 Board remand, the appeals of these issues were not perfected and are, therefore, not before the Board.  38 C.F.R. §§ 20.200; 20.202 (2013).  At the hearing before the Board in August 2013, the Veteran presented testimony as to why he believed he was entitled to a higher rating for the thoracic spine disability.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

When this case was before the Board in April 2006 and October 2009, it was noted that in a statement received in April 2003 the Veteran sought to reopen his claim for service connection for a stomach disorder.  In October 2010, the Veteran filed a claim for a total disability rating based upon individual unemployability (TDIU) and the RO began appropriate development.  In May 2012, the Veteran raised the issues of service connection for a heart disability and sleep apnea.  In November 2012 and January 2013, the Veteran again raised the issue of entitlement to TDIU.  It does not appear that these issues have been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and these issues are referred to the AOJ for appropriate action. 

The issues on appeal were remanded to the RO in April 2006, October 2009, and December 2011 for additional development.  The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in August 2013.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of entitlement to an initial compensable evaluation for hearing loss in the left ear and entitlement to higher evaluations for degenerative disc disease of the lumbar spine, a cervical spine disability, and phobic reaction to flying with PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 29, 2013, on the record at a hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing his appeal as to the claim for entitlement to service connection for right ear hearing loss.   


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claim for entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

An Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On August 29, 2013, on the record at a hearing before the Board and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing his appeal as to the claim for entitlement to service connection for right ear hearing loss.  As the Veteran has withdrawn this appeal, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  


ORDER

The appeal for service connection for right ear hearing loss is dismissed. 


REMAND

The Board notes that the issues remaining on appeal were remanded to the RO in December 2011 for additional development including affording the Veteran a hearing before the Board at the RO.  Prior to certification and transfer of the appeal to the Board in September 2013, additional pertinent evidence was received at the RO and was associated with the claims file.  Review of the virtual VA file reveals that pertinent medical evidence was received at the RO after the issuance of the last statement of the case and supplemental statements of the case and prior to the certification and transfer of the appeal to the Board.  Review of the record shows that in June 2012, January 2013, and May 2013, over 100 pages of VA treatment records were associated with the virtual VA file.  Some of the treatment records show treatment for the service-connected psychiatric disorders, the cervical spine disability, and left ear hearing loss.  VA psychiatric examination reports dated in February 2012 and April 2013 and VA spine examination reports dated in April 2013 were associated with the virtual VA file in April 2013.    

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal has been certified and transferred to the Board.  As these requirements have not been satisfied, a remand is required in order to ensure due process to the Veteran.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Review of the record shows that the Veteran's service-connected left ear hearing loss may have worsened since the June 2010 VA examination.  A November 2012 VA audiometric consult report indicates that the Veteran's left ear hearing loss was worse compared to the previous results.  In January 2013, a hearing aid was issued.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The RO/AMC should obtain copies of all records of VA treatment for the service-connected lumbar spine disability, cervical spine disability, psychiatric disorder, and left ear hearing loss dated from May 2013 to present from the VA healthcare system.  The RO/AMC should request a copy of the audiometric test results from the testing in November 2012.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

The RO/AMC also should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any pertinent VA or non-VA treatment records showing treatment of the service-connected hearing loss of the left ear, lumbar spine disability, cervical spine disability, and psychiatric disorder.  The RO/AMC should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of VA treatment for the service-connected lumbar spine disability, cervical spine disability, psychiatric disorder, and left ear hearing loss dated from May 2013 to present from the VA healthcare system.  Obtain a copy of the audiometric test results from the testing in November 2012

2.  Contact the Veteran in order to ask him to identify all sources of VA and non-VA medical treatment for the service-connected hearing loss of the left ear, lumbar spine disability, cervical spine disability, and psychiatric disorder.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain copies of any outstanding medical records.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 


3.  Schedule the Veteran for a VA audiometric examination to determine the nature and severity of the service-connected left ear hearing loss. The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).

4.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


